Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 12/23/2021 have been entered.
Independent claim 1 canceled, and dependent claim 9 has been canceled.
Independent claim 16 has been added. 
IDS filed on 12/15/2021 has been received and entered.
Claims 2-8, and 10-16 currently pending.
Outstanding USC 112 F interpretation and 112 B rejection have been withdrawn based on at least amendments/remarks filed.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 2-8, and 10-16 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended or argued claims, which teaches a device which has a touch screen display exposed through a part of a housing. A processor is connected to a display unit, a speaker, a microphone, a charger circuit, a communication circuit and a battery. A memory unit is connected to the processor, where information about an outer side wireless charging device is received through the charger circuit.  The charger circuit is controlled to charge the battery with electricity receiving from the outer side wireless charging device, where the received information is transmitted through the communication circuit in an outer server, as illustrated in the currently amended independent claims 2, 8, 10, and 16.

       Furthermore, claims 2-8, and 10-16 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 9-13 of the response filed on 12/23/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
02/22/2022